EXHIBIT 10.23
AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT
     This is an Amendment, dated as of July 30, 2008, to an Executive Employment
Agreement (also referred to herein as the “Agreement”) signed on June 27, 2008
by the Executive and to be effective as of the 28th day of July 2008 between
United National Insurance Company (the “Company”) and J. Scott Reynolds, an
individual residing at 20619 Bethel Church Road, Cornelius, NC 28031 (the
“Executive”).
     WHEREAS, the Executive is to commence employment with the Company as
President of United National Group under the terms of an employment agreement
effective as of July 28, 2008; and
     WHEREAS, Section 4 of the Agreement entitled “Compensation” sets forth the
compensation to be paid to the Executive; and
     WHEREAS, as of July 28, 2008, the Company desires to amend the Agreement;
     NOW THEREFORE, in consideration of the promises and mutual covenants
contained herein and in the Agreement and for other good and valuable
consideration, the receipt of which is mutually acknowledged, the Company and
Executive agree as follows:
     1. Section 4 of the Agreement shall be amended by adding subsection (e) as
follows:
          (e) SIGNING BONUS. Upon his commencement of employment, the Executive
shall receive a “signing bonus” consisting of a cash payment of $26,920, subject
to all applicable federal, state and or local tax and other withholdings, which
shall be paid to the Executive in the first payroll period following his
commencement of employment with the Company.
     3. All other terms, conditions, provisions and limitation of the Agreement
shall remain unchanged and in full force and effect.
     IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to
Executive Employment Agreement.

                  ATTEST:       United National Insurance Company    
 
               
/s/ Caroline M. Tate
 
      By:   /s/ David J. Myers
 
   
 
               
WITNESS:
               
 
                /s/ J. Nicole Pryor       /s/ J. Scott Reynolds                
          J. Scott Reynolds    

 